Case 8:21-cv-00224-DOC-JDE Document 42 Filed 09/02/21 Page 1 of 1 Page ID #:426




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           SEP 2 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
 OUMERE, LLC, a Delaware Limited                  No.    21-55721
 Liability Company; WENDY OURIEL, an
 Individual,                                      D.C. No.
                                                  8:21-cv-00224-DOC-JDE
                  Plaintiffs-Appellants,          Central District of California,
                                                  Santa Ana
   v.
                                                  ORDER
 CALLI ZARPAS, an Individual,

                  Defendant-Appellee.

        Pursuant to the stipulation of the parties (Docket Entry No. 6), this appeal is

 voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear their own

 costs and attorneys’ fees on appeal.

        A copy of this order shall serve as and for the mandate of this court.

                                                FOR THE COURT:

                                                By: Robert S. Kaiser
                                                Circuit Mediator
